 

Exhibit 10.1

 

AGREEMENT AND RELEASE

 

CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT AND RELEASE.

 

BY SIGNING THIS AGREEMENT AND RELEASE, YOU GIVE UP AND WAIVE IMPORTANT LEGAL
RIGHTS.

 

This is an agreement and release (the “Agreement”) between Authentidate Holding
Corp., its stockholders (solely in their capacity as stockholders of
Authentidate Holding Corp.), its subsidiaries, affiliates, divisions, successors
and assigns, their respective past and present officers, directors, employees,
agents, attorneys, whether as individuals or in their official capacity, and
each of their respective successors and assigns (hereinafter collectively
referred to as “AHC” or the “Company”) and by his own free will, William P.
Henry (“Henry” or “Employee”). As used herein, the term “Execution Date” shall
mean the expiration of the seven-day revocation period commencing on the later
of the two dates on which this agreement has been executed by Employee and AHC,
as specified on the signature page of this Agreement.

 

WHEREAS, Henry has been an employee of AHC pursuant to a written employment
agreement dated as of January 4, 2016 (the “Employment Agreement”); and

 

WHEREAS, Henry has previously served as AHC’s Chief Strategy Officer pursuant to
a written agreement dated as of August 24, 2015, which has terminated in
accordance with its terms (the “CSO Agreement”); and

 

WHEREAS, pursuant to the CSO Agreement, Henry was entitled to receive certain
salary payments and the sum of $200,000 in consideration of the closing of the
merger of AHC with AEON Global Health, none of which has been paid to date, and

 

WHEREAS, pursuant to a certain lock-up agreement (the “Lock-up Agreement”)
executed to facilitate the preservation of AHC’s net operating loss carry
forwards, Henry has agreed to certain restrictions on the exercise of certain
employee stock options (the “Options”) and the resale of AHC’s common stock; and

 

WHEREAS, AHC has elected to eliminate the position of Chief Operating Officer
and Employee and AHC each desire an amicable cessation of the employment
relationship,

 

NOW, THEREFORE, in consideration of the covenants and promises contained herein
and for other good and valuable consideration, receipt of which is hereby
acknowledged, Employee and AHC (who hereinafter collectively may be referred to
as the “Parties”) hereby agree as follows:

 

1.     Except as otherwise stated herein, all terms of the Employment Agreement
and the CSO Agreement shall be deemed superseded by this Agreement, and the
terms of the Lock-up Agreement, annexed hereto as Exhibit A, and the Options
shall remain in full force and effect. The Options shall remain exercisable for
the full duration of their original exercise periods as extended by the Lock-up
Agreement.

 

 1 

 

 

2.     Employee acknowledges and agrees that effective the close of business
January 31, 2017, Employee’s position as Chief Operating Officer and the
Employment Agreement shall be eliminated and his employment terminated (the
“Termination Date”), and Employee shall be entitled to his regular compensation
through such date.

 

a.Employee agrees to voluntarily resign as a director of the Company effective
as of the Termination Date.

 

b.Employee will cooperate in completing any action necessary to fully implement
his resignation, including the execution of any documentation necessary to
effectuate his removal from and/or the transfer of any position he has held as
an officer, director, or committee member of AHC.

 

3.     In consideration for Employee’s execution of this Agreement, and for the
release of claims against AHC, the Company will give Employee the following:

 

a.Solely for the purpose of determining the exercisability of the Options, the
termination of Employee’s Employment shall be deemed a termination without
cause.

 

b.Employee shall receive and be paid a severance payment in the amount of One
Hundred Sixty Thousand dollars ($160,000) (the “Severance Payment”). The
Severance Payment shall be payable in equal installments on each of the
Company's regular pay dates for executives during the twelve months commencing
on the first regular executive pay date after May 1, 2017; provided however, in
the event of a default by AHC under this sub-paragraph, which default is not
cured with ten (10) business days after notice thereof by Employee, the balance
of Severance Payments shall be immediately due and payable with interest thereon
of 6% per annum until final payment.

 

c.AHC shall issue to Employee within ten (10) days of the Execution Date$160,000
of AHC’s Common Stock, the number of shares of which shall be determined by
dividing $160,000 by the closing sales price of the AHC’s Common Stock on the
Execution Date.

 

4.     Benefits:

 

a.Employee’s current health and insurance benefits will continue with current
Employee contribution until February 1, 2018, and except as otherwise expressly
provided in this Agreement, Employee will not be entitled to receive any other
benefits after the Termination Date. AHC shall be responsible for providing
equivalent health benefits or paying “COBRA” charges, less Employee contribution
through February 1, 2018.

 

 2 

 

 

b.AHC acknowledges that Employee has $5,500 in unreimbursed business expenses
arising out of his service to AHC under the CSO Agreement, which the Company
shall pay upon execution of this Agreement. To the extent Employee has
additional unreimbursed business expenses, incurred through the Termination
Date, Employee must immediately submit the expenses with all appropriate
documentation; those expenses which meet the Company’s guidelines will be
reimbursed. Any expense account that Employee has with the Company terminates
effective on the Termination Date, and any expenses already incurred will be
reviewed and processed in accordance with the policies and procedures of the
Company. No new expenses may be incurred after the Termination Date. Employee
agrees to promptly pay any outstanding balance on these accounts that represent
non-reimbursable expenses.

 

5.     Employee understands that neither this Agreement (nor anything contained
herein) nor the making of this Agreement is intended, and shall not be
construed, as an admission that the Company has violated any federal, state or
local law (statutory, decisional or common law), or any ordinance or regulation,
or has committed any wrong whatsoever with respect to the Employee (including,
but not limited to, breach of any contract, actual or implied).

 

6.     Employee acknowledges that the consideration provided in this Agreement
exceed that to which Employee would otherwise be entitled under the normal
operation of any benefit plan, policy or procedure of the Company or under any
previous agreement (written or oral) between Employee and the Company. Employee
further acknowledges that the agreement by AHC to provide consideration pursuant
to this Agreement beyond Employee’s entitlement is conditioned upon Employee’s
release of all claims against AHC and Employee’s compliance with all the terms
and conditions of this Agreement. Furthermore, except as provided in this
Agreement, Employee gives up Employee’s right to individual damages in
connection with any administrative or court proceeding with respect to any claim
that has been waived herein, arising out of Employee’s employment or separation
from employment from the Company and if Employee is awarded or accepts money
damages, Employee will assign to the Company any right and interest to such
money damages.

 

7.     The Parties agree that, except as provided for herein, there shall be no
other payments or benefits payable to Employee, including but not limited to,
salary, bonuses, commissions, finder’s fees and/or other payments.

 

 3 

 



 

8.     Arbitration:

 

a.The Parties specifically and knowingly and voluntarily agree to arbitrate any
controversy, dispute or claim which has arisen or should arise in connection
with Employee’s employment, the cessation of Employee’s employment, or in any
way related to the terms of this Agreement. The Parties agree to arbitrate any
and all such controversies, disputes, and claims before a single arbitrator in
the State of New Jersey in accordance with the Rules of the American Arbitration
Association. The arbitrator shall be selected by the Association and shall be an
attorney-at-law experienced in the field of corporate law and admitted to
practice in the State of New Jersey. In the course of any arbitration pursuant
to this Agreement, Employee and the Company agree (i) to request that a written
award be issued by the arbitrator and (ii) that each side is entitled to receive
any and all relief it would be entitled to receive in a court proceeding. The
Parties knowingly and voluntarily agree to enter into this arbitration clause
and, except for claims contemplated in paragraphs 9 and 10 below, waive any
rights that might otherwise exist to request a jury trial or other court
proceeding. This paragraph is intended to be both a post-dispute and pre-dispute
arbitration clause. Any judgment upon any arbitration award may be entered in
any court, federal or state, having competent jurisdiction of the parties.
Notwithstanding the foregoing, at Employee’s option, Employee may commence an
action in the state or Federal courts of the States of Georgia or New Jersey to
enforce the payment of the amounts payable under paragraphs 3 and 4.

 

b.The Parties’ agreement to arbitrate disputes includes, but is not limited to,
any claims of unlawful discrimination and/or unlawful harassment under Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act 1967, as amended, the Americans with Disabilities Act, the New
Jersey and New York Civil Rights Laws, the New Jersey Law Against
Discrimination, the New York Executive Law, the New York City Human Rights Law,
the New Jersey Conscientious Employee Protection Act, the New Jersey Family
Leave Act, Georgia Fair Employment Practices Act, the Sex Discrimination in
Employment Act, the Georgia Age Discrimination in Employment Act, and the
Georgia Equal Employment for Persons with Disabilities Code or any other
federal, state or local law relating to discrimination in employment and any
claims relating to wage and hour claims and any other statutory or common law
claims.

 

9.     Confidentiality

 

a.Employee further acknowledges and agrees that any non-public and/or
proprietary information of the Company and/or its customers disclosed to or
prepared by Employee during Employee’s employment remains confidential and may
not be used and/or disclosed by Employee hereafter without the prior written
consent of AHC. Such information includes, without limitation, information
concerning products and services developed and under development, pending or
completed Company regulatory matters (internal or external), litigations,
arbitrations, internal investigations or reviews, internal compliance memoranda
and reviews.

 

b.Employee further agrees that the non-disclosure provisions of the Employment
Agreement and the CSO Agreement, and any other agreement between AHC and
Employee shall remain in full force and effect.

 

 4 

 



 

c.Employee agrees that the terms and existence of this Agreement are and shall
remain confidential and agrees, to the maximum extent permitted by applicable
law, rule, code or regulation, not to disclose (directly or indirectly) the
terms, conditions or existence of this Agreement, or to talk or write about the
negotiation, execution or implementation of this Agreement, without the prior
written consent of AHC, except as required by law, regulatory authorities,
internally to process this Agreement at AHC, or in connection with any
arbitration or litigation arising out of this Agreement. Anything herein to the
contrary notwithstanding, Employee may disclose the terms of this Agreement to
Employee’s immediate family, financial advisor, accountant or attorney, and in
connection with Employee’s divorce proceedings, provided that Employee advises
any individual to whom the terms, conditions or existence of this Agreement has
been disclosed (in accordance with this sentence) of the confidentiality
requirements of this paragraph and Employee shall use Employee’s best efforts to
ensure that the requirements are complied with in all respects. Further, nothing
in this paragraph shall preclude Employee from using this Agreement in any
action for breach of this Agreement. In that case, however, Employee shall seek
to protect the terms of this Agreement from public disclosure to the extent
possible, including filing this Agreement under seal where permissible to do so.

 

i)AHC likewise agrees to hold the terms and existence of this Agreement
confidential except to its executive officers, counsel and directors and as may
be required by state and federal securities and other laws.

 

d.Employee agrees that in the event Employee is contacted by the media in any
form, including, but not limited to, any wire service, newspaper, magazine or
web-based news service, with respect to the Company, its clients and/or
customers, and/or Employee’s conduct and/or employment at the Company, Employee
will immediately refer all contacts directly to Mr. Paul Suda, the Company’s
in-house counsel, or his successor at the Company.

 

e.Notwithstanding the foregoing, Employee understands that nothing contained in
this Agreement limits Employee’s ability from reporting possible violations of
federal law or regulation to any federal, state or local governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, or any agency Inspector General (“Government
Agencies”), or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Employee further
understands that this Agreement does not limit Employee’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. This Agreement
does not limit Employee’s right to receive an award for information provided to
any Government Agencies.

 

 5 

 

 

10.   Employee agrees that in consideration for the payments and other
consideration provided in this Agreement, Employee will not for a period of one
year after the Termination Date, either directly or indirectly, (a) solicit any
person who is employed by AHC (or who was employed by AHC within 90 days of the
Termination date to: (i) terminate his employment with AHC; (ii) accept
employment with anyone other than AHC, or (iii) in any manner interfere with the
business of AHC.

 

11.   Public Information

 

a.Employee agrees that for a period of three years following the Termination
Date, Employee will not make any negative or derogatory statements in verbal,
written, electronic or any other form about the Company, including, but not
limited to, a negative or derogatory statement made in, or in connection with,
any article or book, on a website, in a chat room or via the internet except
where such statement is required by law or regulation. Nothing contained in this
paragraph shall be construed as requiring the Employee to provide untruthful
sworn testimony in any legal proceeding. The Company agrees not to issue, and
will advise its executive officers and directors not to make, any negative or
derogatory statements in verbal, written, electronic or any other form about
Employee.

 

b.Employee is also aware that AHC is required to report Employee’s termination
through a report filed with the Securities Exchange Commission. AHC will provide
Employee with a copy of such report in advance of such filing and accept any of
Employee’s reasonable changes to the description of Employee and his Termination
set forth in the report.

 

12.   Litigation

 

a.The payments to be made hereunder on conditioned on the full cooperation by
Employee with the Company in the prosecution or defense, as the case may be, of
any and all actions, governmental inquiries or other legal or regulatory
proceedings in which Employee’s assistance may be reasonably requested by the
Company. Reasonable expenses arising from the cooperation will be reimbursed
within the Company’s guidelines. In addition, Employee shall be entitled to
compensation of at the rate of $500 per day whenever Employee’s attendance is
required under this sub-paragraph 12 (a). Consistent with the Certificate of
Incorporation of AHC, and the Company’s Amended and Restated By-Laws, AHC will
hold harmless and indemnify Employee from and against any expenses (including
attorneys’ reasonable fees), judgments, fines and amounts paid in settlement
arising from any claim, suit or other action against Employee by any third
party, on account of any action or inaction by Employee taken or omitted to be
taken by Employee on behalf of AHC during the course of his employment, up to
his date of termination, provided that such action or inaction by Employee was
within the scope of Employee’s employment and consistent with the Company’s
policies and procedures.

 

 6 

 

 

b.Promptly after receipt by Employee under this paragraph 12 of notice of the
commencement of any action, suit or proceeding, Employee shall notify AHC in
writing of the commencement thereof (but the failure so to notify shall not
relieve AHC from any liability which it may have under this paragraph except to
the extent that it has been prejudiced in any material respect by such failure
or from any liability which it may have otherwise). In case any such action is
brought against Employee, and Employee notifies AHC of the commencement thereof,
AHC will be entitled to participate therein, and to the extent it may elect by
written notice delivered to the Employee promptly after receiving the aforesaid
notice from Employee, AHC may assume the defense thereof with counsel reasonably
satisfactory to such Employee. Notwithstanding the foregoing, Employee shall
have the right to employ his own counsel in any such case but the fees and
expenses of such counsel shall be at the expense of Employee unless (i) the
employment of such counsel shall have been authorized in writing by the AHC in
connection with the defense of such action at the expense of AHC, or (ii)
Employee shall have reasonably concluded that there may be defenses available to
him that are different from or additional to those available to AHC (in which
case AHC shall not have the right to direct the defense of such action on behalf
of Employee), in any of which events such fees and expenses of one additional
counsel shall be borne by AHC. Anything in this paragraph to the contrary
notwithstanding, neither Employee or AHC shall be liable for any settlement of
any claim or action effected without its written consent; provided however, that
such consent was not unreasonably withheld.

 

c.Employee acknowledges that he has advised the Company completely and candidly
of all facts of which he is aware that may give rise to legal matters. The
Company is not aware of any claims or any facts giving rise to a claim against
the Employee by the Company.

 

13.   You agree to cause all requests for references to be forwarded in writing
to the Company, attention: Office of the President. The Company will state in
response to such inquiries your dates of employment and positions held. The
Company shall not be responsible for responses to reference requests sought or
obtained other than under the procedures set forth in this paragraph.

 

 7 

 

 

14.   Employee realizes there are many laws and regulations prohibiting
employment discrimination, or otherwise regulating employment or claims related
to employment pursuant to which Employee may have rights or claims. These
include but are not limited to Title VII of the Civil Rights Act of 1964, as
amended; the Americans with Disabilities Act of 1990; the Pregnancy
Discrimination Act; the National Labor Relations Act, as amended; 42 U.S.C 1981;
the Employee Retirement Income Security Act of 1974, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Civil Rights Act of
1991; the Worker Adjustment and Retraining Notification Act; the New York State
and City Human Rights Laws; the New Jersey Law Against Discrimination; the New
Jersey Conscientious Employee Protection Act, the New Jersey Family Leave Act,
Georgia Fair Employment Practices Act, the Sex Discrimination in Employment Act,
the Georgia Age Discrimination in Employment Act, and the Georgia Equal
Employment for Persons with Disabilities Code, and other Federal, State and
local human rights, fair employment and other laws. Employee also understands
there are other statutes and contract and tort laws which relate to Employee’s
employment and/or the termination of Employee’s employment. Employee hereby
knowingly and voluntarily agrees to waive and release any rights or claims
Employee may have under these and other laws, including, but not limited to, any
right to allege retaliation under the Sarbanes-Oxley Act of 2002 or any
applicable federal or state False Claims Act statute, but does not intend to,
nor is Employee waiving any rights or claims that may arise after the date that
this Agreement is signed by Employee. Notwithstanding the foregoing sentence,
Employee’s waiver and release shall not extend to (i) any rights, remedies, or
claims Employee may have in enforcing the terms of the Agreement; and (ii) any
rights Employee may have to receive vested amounts under AHC’s stock option
plans or pension plans.

 

15.   This Agreement shall be deemed to have been made within the County of
Hall, State of Georgia, and shall be interpreted and construed and enforced in
accordance with the laws of the State of Georgia without regard to its conflicts
of law provision.

 

16.   Employee is hereby advised of Employee’s rights to review this Agreement
with counsel of Employee’s choice and AHC agrees to reimburse Employee up to
$2,500 for attorney’s fees and expenses incurred in connection with his review
of this agreement, which shall be paid on the Execution Date Employee has had
the opportunity to consult with an attorney and/or other advisor of Employee’s
choosing before signing the Agreement, and was given a period of twenty-one (21)
days to consider the Agreement. Employee is permitted, at his discretion, to
return the Agreement prior to the expiration of this 21-day period. Employee
acknowledges that in signing this Agreement, Employee has relied only on the
promises written in this Agreement, and not on any other promise made by the
Company or any other entity or person.

 

17.   Employee represents that Employee has not filed any complaints, charges or
claims against AHC with any local, State, or Federal agency or court, or with
any other forum.

 

18.   Employee agrees to immediately return any AHC property no matter where
located to AHC including, but not limited to, AHC I.D. card, corporate credit
card, keys, computer disks, and written/electronic material prepared in the
course of employment at AHC. Employee covenants and agrees that if he determines
any other AHC property is in his possession in the future he will promptly
notify AHC and return the property.

 

 8 

 

 

19.   If any provision of this Agreement, or any part thereof, is held to be
invalid or unenforceable because of the scope or duration of or the area covered
by such provision, Employee and AHC agree that the court or other appropriate
decision-making authority making such determination shall reduce the scope,
duration and/or area of such provision (and shall substitute appropriate
provisions for any such invalid or unenforceable provisions) in order to make
such provision enforceable to the fullest extent permitted by law and/or shall
delete specific words and phrases, and such modified provision shall then be
enforceable and shall be enforced. In the event that any court or other
appropriate decision-making authority determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
invalid or unenforceable, the parties hereto agree that such covenants will
remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable. If any provision of this Agreement is held to be invalid or
unenforceable, the remaining provisions of this Agreement shall nonetheless
survive and be enforced to the fullest extent permitted by law.

 

20.   Except as otherwise expressly provided herein, this Agreement and Release,
together with the General Release constitute the entire agreement between the
Parties and supersede any and all prior agreements, whether written or oral.
This Agreement may not be modified or changed, except in a written agreement
signed by both Parties.

 

21.   The Agreement may be executed in multiple counterparts, each of which
shall be considered an original but all of which shall constitute one agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.

 

I have read this Agreement, and I understand all of its terms. I enter into and
sign this Agreement knowingly and voluntarily with full knowledge of what it
means. I understand that I have twenty-one (21) days to consider this Agreement
and return it to AHC. I also understand that I have seven (7) days to revoke
this Agreement in writing after I sign it. I understand that a revocation will
become effective only if I furnish AHC with written notice, within such seven
(7) day period. This Agreement will not become effective or enforceable until
AHC’s receipt back of Employee’s executed Agreement and the expiration of the
seven-day revocation period.

 

/s/ William P. Henry   2/27/17 William P. Henry   Date       Authentidate
Holding Corp.           By /s/ Paul Suda   2/27/17   Authorized Representative  
Date  

General Counsel

   

 

 9 

 

 

CONSULT WITH AN ATTORNEY BEFORE SIGNING GENERAL RELEASE. BY SIGNING THIS GENERAL
RELEASE, YOU GIVE UP AND WAIVE IMPORTANT LEGAL RIGHTS.

 

GENERAL RELEASE

 

William P. Henry understands and, of my own free will, enters into this General
Release.

 

In consideration of the payments, benefits, agreements, and other consideration
to be provided by AHC as described in the Agreement of which this General
Release is a part (such agreement, this General Release, together, the
“Agreement”), for himself and for his heirs, executors, administrators, and
their respective successors and assigns (collectively, “Employee”), HEREBY
RELEASES AND FOREVER DISCHARGES, to the maximum extent permitted by law,
Authentidate Holding Corp. its stockholders, subsidiaries, affiliates,
divisions, successors and assigns, their respective current and former officers,
directors, employees, agents, attorneys, whether as individuals or in their
official capacity, and each of their respective successors and assigns
(hereinafter collectively referred to as “AHC”) of and from all or any manner of
actions, causes and causes of action, suits, debts, obligations, damages,
complaints, liabilities, losses, covenants, contracts, controversies,
agreements, promises, variances, trespasses, judgments and expenses (including
attorneys’ fees and costs), extents, executions, claims and demands whatsoever
at law or in equity (“claims”), specifically including by way of example but not
limitation, Title VII of the Civil Rights Acts of 1964 and 1991, as amended; the
Civil Rights Act of 1866; the Employee Retirement Income Security Act of 1974,
as amended; the National Labor Relations Act, as amended; the Americans with
Disabilities Act of 1990; the Age Discrimination in Employment Act of 1967, as
amended; the Worker Adjustment and Retraining Notification Act; the Pregnancy
Discrimination Act, the Sarbanes-Oxley Act of 2002 or any applicable federal or
state False Claims Act statute; and all Federal, State and local statutes,
regulations, decisional law and ordinances and all human rights, fair
employment, contract and tort laws relating in any way to Employee’s employment
with AHC and/or the termination thereof including, again by way of example but
without limitation, the New Jersey and New York Civil Rights Laws, the New
Jersey Law Against Discrimination, the New York Executive Law, the New York City
Human Rights Law, the New Jersey Conscientious Employee Protection Act, the New
Jersey Family Leave Act, Georgia Fair Employment Practices Act, the Sex
Discrimination in Employment Act, the Georgia Age Discrimination in Employment
Act, and the Georgia Equal Employment for Persons with Disabilities Code, any
civil rights or human rights law, as well as all claims for wrongful discharge,
breach of contract, personal injury, defamation, mental anguish, injury to
health and reputation, sexual, harassment, which Employee ever had, now has, or
which Employee hereafter can, shall or may have for, upon or by reason of any
matter, cause or thing whatsoever arising out of Employee’s employment by AHC or
the termination thereof, provided that this General Release shall not extend to
(i) any rights, remedies, or claims Employee may have in enforcing the terms of
this Agreement; (ii) any rights Employee may have to receive vested amounts
under AHC’s stock option plan, 401-K or pension plans; (iii) Employee’s rights
to medical benefit continuation coverage, on a self-pay basis, pursuant to
federal law (COBRA); and (iv) claims for indemnification (whether under state
law, the Company's by-laws or otherwise) for acts performed as an officer or
director of the Company or any of its affiliates. Employee takes this action
filly aware of Employee’s rights arising under the laws of the United States
(and any State or local governmental entity thereof) and voluntarily waives and
releases all such rights or claims under these or other laws, but does not
intend to, nor is Employee waiving any rights or claims that may arise after the
date that this Agreement is signed by Employee. The provisions of any laws
providing in substance that releases shall not extend to claims which are at the
time unknown to or unsuspected by the person executing such release, are hereby
waived.

 

 10 

 



 

Employee represents that Employee has been advised to and has had an opportunity
to consult with an attorney and/or any other advisors of Employee’s choosing
before signing this Agreement, and was given a period of twenty-one (21) days to
consider this Agreement. Employee is permitted, at his discretion, to return the
Agreement prior to the expiration of this 21-day period. Employee has relied
only on the promises written in the Agreement, and not on any other promise made
by AHC or any other entity or person.

 

Employee has seven (7) days to revoke the Agreement after Employee signs it. The
Agreement will not become effective or enforceable until AHC’s receipt back of
Employee’s executed Agreement and the expiration of the seven-day revocation
period.

 

Employee has read and understood the Agreement and enters into it knowingly and
voluntarily.

 

IN WITNESS WHEREOF, William P. Henry has set his hand this 27 day of February,
2017 having had the opportunity to review this with counsel of his or her
choice.

 

/s/ William P. Henry   2/27/2017 William P.  Henry   Date

 

 11 

 

 

